IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CASLELDERRICK BLACK,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2559

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Deana K. Marshall, Riverview, for Appellant.

Pamela Jo Bondi, Attorney General, Michael Schaub, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.